NUMBER 13-17-00233-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

 GEORGE HOUSTON,                                                                         Appellant,

                                                   v.

NUCKOLS CROSSING PARTNERS, LTD,
A/K/A WOODWAY VILLAGE APARTMENTS,
BY AND THROUGH ITS MANAGEMENT AGENT,
BLAZER REAL ESTATE SERVICES, L.L.C.,                                                    Appellees.


                        On appeal from the County Court at Law No. 1
                               of Bee County, Texas



                            MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Contreras and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

           Appellant, George Houston, attempted to perfect an appeal from an order issued by

 the trial court.1 Appellant is on the list of vexatious litigants compiled by the Office of the


       1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West,
Westlaw through 2017 R.S.).
Court Administration of the Texas Judicial System, and he has been prohibited from

filing any more litigation in Texas courts without permission of a local administrative

judge. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.104 (West, Westlaw through 2017

R.S.); see generally http://www.txcourts.gov/judicial-data/vexatious-litigants.

        The Clerk of this Court notified appellant that he is on the list of vexatious litigants

and that he has been prohibited from filing any more litigation in Texas courts without

permission of a local administrative judge. Appellant was advised that unless he has

obtained the permission of the local administrative judge and provided a copy of such

order permitting the filing of this appeal within ten days from the date of receipt of this

notice, the appeal would be dismissed for want of jurisdiction.

        Appellant has failed to respond to this Court’s directive and the record before the

Court fails to show that appellant obtained the permission of the local administrative

judge to file this appeal. With limited exceptions not applicable to this case, "a clerk of

a court may not file a litigation, original proceeding, appeal, or other claim presented by

a vexatious litigant subject to a prefiling order under Section 11.101 unless the litigant

obtains an order from the local administrative judge permitting the filing." Id. § 11.103(a)

(West, Westlaw through 2017 R.S.).

       The Court, having considered the documents on file and appellant's failure to correct

the defect in this matter, is of the opinion that the appeal should be dismissed. Accordingly,

the appeal is DISMISSED. See TEX. R. APP. P. 42.3(a),(c). Any pending motions are

dismissed as moot.


                                                          /s/ Rogelio Valdez
                                                          ROGELIO VALDEZ
                                                          Chief Justice

Delivered and filed the
14th day of December, 2017.

                                               2